Citation Nr: 1106877	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The available record indicates that the Veteran served on active 
duty from January 6, 1987, to October 5, 1998, from February 2, 
2003, to April 15, 2003, and from December 5, 2005, to February 
4, 2006.  (The record forwarded to the Board of Veterans' Appeals 
(Board) in this case amounts to two temporary folders.  So far as 
the Board can determine, the claims folder for this Veteran is at 
the Appeals Management Center (AMC) following remand by the Board 
of issues unrelated to the current appeal of entitlement to 
service connection for hypertension.)  

The present matter comes before the Board on appeal from an 
August 2009 rating decision by the Salt Lake City, Utah RO, which 
denied a claim of service connection for hypertension.  

On December 2, 2010, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is of record.  

The Veteran contends that his hypertension had its onset while he 
was on active duty.  He maintains that he began experiencing 
symptoms of hypertension during service.  At his personal 
hearing, the Veteran indicated that he had some readings of high 
blood pressure during service; and, shortly after service, he was 
diagnosed with hypertension and placed on medication.  The 
Veteran stated that he is currently being followed by his private 
doctor for treatment of his hypertension.  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  
The specific bases for remand are set forth below.  

As noted above, the Veteran's claims file appears to have been 
routed to the AMC.  Given the nature of the Veteran's claim, and 
because of the importance of reviewing the entire record before 
deciding a claim of service connection, the entire record must be 
obtained.

The Board further notes that, under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability, establishes 
an event in service, and indicates that the disability or signs 
and symptoms of disability may be associated with active service.  
38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service, 
and the threshold for finding a link between current disability 
and service is low.  McLendon, 20 Vet. App. at 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In this regard, the record indicates that the Veteran's service 
treatment records (STRs) note a high blood pressure reading in 
October 1989; as a result, a five-day blood pressure check was 
ordered, which revealed blood pressure readings within normal 
limits.  The examiner provided a provisional diagnosis of 
borderline labile hypertension.  In May 1990, the Veteran 
informed the examiner that he had high blood pressure; however, 
on examination, he was noted to have normal blood pressure 
readings and no documented findings of hypertension.  

Associated with the file are medical records, including VA as 
well as private treatment records, dated from April 2007 to May 
2010.  They reflect treatment for hypertension throughout that 
period of time.  A treatment report from Dr. Elmo L. Taylor, 
dated in May 2007, reflects a diagnosis of benign hypertension.  
The records do not contain any opinion to relate hypertension to 
the Veteran's military service.  

In light of the elevated blood pressure reading in service and 
the diagnosis of borderline hypertension, the current diagnosis, 
and the Veteran's testimony that he began receiving medication 
and treatment for hypertension immediately following his 
discharge from service, the Board finds that the Veteran has met 
the low threshold for obtaining a VA examination.  The Board 
finds that further medical clarification is necessary to 
determine whether the in-service findings may represent the early 
manifestations of the currently diagnosed hypertension.  A remand 
for a VA examination as to the etiology of his hypertension is 
therefore warranted.  The evidence of record is not sufficient to 
make a decision in this case without the benefit of a medical 
examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should locate the Veteran's 
claims file(s) and integrate all items 
currently contained in the temporary 
folders.  

2.  Thereafter, the AOJ should thereafter 
contact the Veteran and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed hypertension since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AOJ cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology and likely onset 
of his claimed hypertension.  After careful 
review of the claims folder, the VA 
examiner should confirm whether the veteran 
currently has hypertension, particularly 
whether he experiences essential 
hypertension.  The examiner should also be 
asked to provide an opinion as to whether 
it is as least as likely as not that the 
Veteran's current hypertension (1) had its 
onset during his active duty; (2) was 
manifest within one year of the Veteran's 
separation from active duty; or (3) is 
otherwise causally or etiologically related 
to his active service or any incident 
therein, including any elevated blood 
pressure readings recorded therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AOJ should review the examination 
report to determine if it is in compliance 
with this remand.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.  

5.  Thereafter, the AOJ should re-
adjudicate the claim of service connection 
for hypertension in light of all of the 
evidence of record.  Care should be taken 
to ensure that the entire record is 
available and reviewed, including all 
information in the temporary folders and 
claims file(s).  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

